DETAILED ACTION
The instant application having Application No. 17/076,397 has a total of 30 claims pending in the application.  There are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 6/15/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 29 and 30 are drawn to a “computer-readable medium”.  According to the broadest reasonable interpretation, a computer-readable medium may include a signal.  Signals are not statutory 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 14, 16-20, 23, 24 and 27-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lim et al. (US 2018/0083679).

Regarding Claim 1, Lim teaches a method for wireless communication by a node, the method comprising:
measuring a signal quality at at least one receive beam while transmitting, in full duplex communications, over each of one or more transmit beams associated with the at least one receive beam (“An embodiment of the present disclosure proposes an apparatus and method for operating a full-duplex scheme in a communication system supporting a beamforming scheme” – See [0016]; “Referring to FIG. 4, an AP sets a reception beam pattern ID at operation 411, and proceeds to operation 413. The AP measures self-interference strength while sweeping transmission beam patterns according to a transmission beam pattern ID at operation 413” – See [0092]; The node measures self-interference (signal quality) at a first reception beam while sweeping through each of its transmission beams); and
determining, based at least in part on the measured signal quality associated with each of the one or more transmit beams and the at least one receive beam, a transmit/receive beam pair to use in full duplex communications with one or more other nodes (“the AP receives channel measurement feedback information from each STA at operation 421, and proceeds to operation 423. The AP determines a transmission/reception beam pattern ID for each STA based on the channel measurement feedback information, i.e., a preferred transmission beam pattern ID, channel quality information, i.e., SNR and SINR information, and the generated self-interference strength table at operation 423, and proceeds to operation 425. The STA performs a signal transmitting operation and a signal receiving operation using a transmission/reception beam pattern which corresponds to the transmission/reception beam pattern ID determined for each STA at operation 425” – See [0094]; Based on the measured self-interference (signal quality) and feedback from other nodes, the node determines a respective transmission/reception beam pattern ID (transmit/receive beam pair) to use for full-duplex communications with the other nodes).

Regarding Claim 2, Lim teaches the method of Claim 1.  Lim further teaches determining, for the node, a number of transmit beams, including the one or more transmit beams, and a number of receive beams, including the at least one receive beam (“the AP measures self-interference strength while sweeping transmission beam patterns corresponding to all transmission beam pattern IDs which the AP may support based on a specific order for each of all reception beam pattern IDs which the AP may support” – See [0093]; The node determines a number of transmit beams that corresponds to all of the transmission beams and determines a number of receive beams corresponding to all of the receive 

Regarding Claim 3, Lim teaches the method of Claim 2.  Lim further teaches for each receive beam in the number of receive beams, transmitting the number of transmit beams (“an AP sets a reception beam pattern ID at operation 411, and proceeds to operation 413. The AP measures self-interference strength while sweeping transmission beam patterns according to a transmission beam pattern ID at operation 413, and proceeds to operation 415. The AP determines whether the set reception beam pattern ID is the last reception beam pattern ID at operation 415. If the set reception beam pattern ID is not the last reception beam pattern ID, the AP proceeds to operation 417” – See [0092]; “the AP measures self-interference strength while sweeping transmission beam patterns corresponding to all transmission beam pattern IDs which the AP may support based on a specific order for each of all reception beam pattern IDs which the AP may support” – See [0093]; The node starts with a first receive beam and sweeps/transmits all of the transmit beams.  The node repeats this for each of the receive beams until the last receive beam is reached).

Regarding Claim 4, Lim teaches the method of Claim 3.  Lim further teaches that measuring the signal quality includes, for each transmit beam in the number of transmit beams and for a given receive beam, measuring the signal quality at the given receive beam while transmitting the transmit beam in full duplex communications (“an AP sets a reception beam pattern ID at operation 411, and proceeds to operation 413. The AP measures self-interference strength while sweeping transmission beam patterns according to a transmission beam pattern ID at operation 413, and proceeds to operation 415. The AP determines whether the set reception beam pattern ID is the last reception beam pattern ID at operation 415” – See [0092]; For each transmit beam, the node measures self-interference (signal quality) of the given receive beam in step 413 while performing full-duplex transmission), and
further comprising generating a list of transmit/receive beam pairs based on the signal quality for each transmit beam and the given receive beam, wherein determining the transmit/receive beam pair to use is based at least in part on the list (“If the set reception beam pattern ID is the last reception beam pattern ID according to the determined result at operation 415, the AP proceeds to operation 419. The AP generates a self-interference strength table at operation 419, and proceeds to operation 421. That is, the AP measures self-interference strength while sweeping transmission beam patterns corresponding to all transmission beam pattern IDs which the AP may support based on a specific order for each of all reception beam pattern IDs which the AP may support, and generates a self-interference strength table based on the measured self-interference strength after self-interference strength measurement for all reception beam pattern IDs is completed. Here, the self-interference strength table may be implemented with various forms. For example, the self-interference strength table may be generated with a form that all of the transmission beam pattern IDs are mapped to each of all of the reception beam pattern IDs and self-interference strength according to one-to-one mapping between a corresponding reception beam pattern ID and a corresponding transmission beam pattern ID is stored” – See [0093]; The node generates a table/list of transmit/receive beam pairs based on the measurement values.  In step 423, the transmit/receive beam pair to use for communication is determined based on the table).

Regarding Claim 7, Lim teaches the method of Claim 1.  Lim further teaches that the signal quality includes at least one of a signal-to-noise ratio (SNR) or a signal-to-interference-plus-noise ratio (SINR) (“it will be assumed that the channel quality information includes an SNR and an SINR” – See [0086]).

Regarding Claim 8, Lim teaches the method of Claim 1.  Lim further teaches that the signal quality includes a measure of self-interference caused by a corresponding transmit beam of the one or more transmit beams at the at least one receive beam (“The same resource is used in a link between the AP 211 and the STA#1 213 and a link between the AP 211 and the STA#2 215. Here, the same resource denotes a resource which is occupied by the same frequency and the same time. Since the link between the AP 211 and the STA#1 213 and the link between the AP 211 and the STA#2 215 use the same resource, there is self-interference effect between the link between the AP 211 and the STA#1 213 and the link between the AP 211 and the STA#2 215” – See [0080]; “The AP measures self-interference strength while sweeping transmission beam patterns according to a transmission beam pattern ID at operation 413” – See [0092]; See also Fig. 2; The self-interference/signal quality is caused by interference between the transmit beam and the receive beam is measured by the node).

Regarding Claim 14, Lim teaches the method of Claim 1.  Lim further teaches performing beam training with the one or more other nodes based on a portion of transmit/receive beam pairs selected from a list of transmit/receive beam pairs including indications of whether each of the transmit/receive beam pairs are to be avoided or not to be avoided, wherein determining the transmit/receive beam pair to use is based on results of the beam training (“The AP 611 transmits a BRP packet to the STA 613 (at operation 617). The BRP packet includes a transmit-training request (TX-TRN-REQ) indicator, and the TX-TRN-REQ indicator is an indicator indicating that a transmit-training is requested” – See [0106]; “After receiving the BRP packet from the AP 611, the STA 613 generates channel measurement feedback information, i.e., channel measurement feedback information including a transmission beam pattern ID which the STA 613 prefers for the AP 611 and channel quality information, e.g., an SNR based on the BRP packet. The STA 613 transmits a BRP packet including the channel measurement feedback information” – “After receiving the BRP packet from STA 613, the AP 611 determines a transmission beam pattern ID to be applied to the STA 613 based on the channel measurement feedback information included in the BRP packet and the self-interference strength table, and determines a reception beam pattern ID candidate based on the selected transmission beam pattern ID (at operation 625)” – See [0109]; The nodes perform beam training and a transmit/receive beam pair from among the plurality of different transmit/receive pairs is selected for use (not avoided)).

Regarding Claim 16, Lim teaches the method of Claim 1.  Lim further teaches that the node or the one or more other nodes include at least one of an integrated access and backhaul (IAB) node, a user equipment (UE), a customer premises equipment (CPE), an access point, a relay node, or a repeater (See Fig. 2; The nodes are STAs (user equipment) and access points (AP)).

Claims 17, 27 and 29 are rejected based on reasoning similar to Claim 1.
Claims 18, 28 and 30 are rejected based on reasoning similar to Claim 2.
Claim 19 is rejected based on reasoning similar to Claim 3.
Claim 20 is rejected based on reasoning similar to Claim 4.
Claim 23 is rejected based on reasoning similar to Claim 7.
Claim 24 is rejected based on reasoning similar to Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5, 6, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0083679) in view of Kohli et al. (US 2018/0006686).

Regarding Claim 5, Lim teaches the method of Claim 4.  Lim does not explicitly teach that generating the list of transmit/receive beam pairs includes indicating by the list, for each given transmit/receive beam pair, whether the given transmit/receive beam pair is to be avoided or is not to be avoided based on comparing the signal quality to a threshold.
However, Kohli teaches indicating for each given transmit/receive beam pair, whether the given transmit/receive beam pair is to be avoided or is not to be avoided based on comparing the signal quality to a threshold (“Other embodiments include avoiding pairs of transmit beam forming setting and receive beam forming setting that have a receive signal quality of less than a threshold” – See [0040]; See also Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to indicate by the list, for each given transmit/receive beam pair, whether the given transmit/receive beam pair is to be avoided or is not to be avoided based on comparing the signal quality to a threshold.  Motivation for doing so would be to avoid less desirable beam pairs (See Kohli, [0039]).

Regarding Claim 6, Lim in view of Kohli teaches the method of Claim 5.  Kohli further teaches that determining the transmit/receive beam pair to use is based on determining that the transmit/receive beam pair is not to be avoided (“For an embodiment, the pair of transmit beam forming setting and receive beam forming setting that has a best signal quality measurement is selected for the corresponding pair of peer nodes that the hybrid node is simultaneously communicating with” – 

Claim 21 is rejected based on reasoning similar to Claim 5.
Claim 22 is rejected based on reasoning similar to Claim 6.

Claims 9, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0083679) in view of Askar et al. (US 2021/0051660).

Regarding Claim 9, Lim teaches the method of Claim 1.  Lim further teaches receiving, from a different node of the one or more other nodes, an indication of a configured transmit/receive beam pair to use in communicating with the one or more other nodes (“The AP receives, from each of STAs to which the AP provides a service, a transmission beam pattern ID, i.e., a preferred transmission beam pattern ID, which each of the STAs prefers for the AP” – See [0086]; The AP receives, from a plurality of STAs (i.e., one or more other nodes and a different node of the one or more other nodes), an indication of a beam pair).
Lim does not explicitly teach that determining the transmit/receive beam pair to use comprises replacing, based on the signal quality, at least a transmit beam of the configured transmit/receive beam pair with a nullforming beam that steers energy away from at least the receive beam of the configured transmit/receive beam pair.
However, Askar teaches that determining the transmit/receive beam pair to use comprises replacing, based on the signal quality, at least a transmit beam of the configured transmit/receive beam pair with a nullforming beam that steers energy away from at least the receive beam of the configured transmit/receive beam pair (“FIG. 10 illustrates an embodiment of the inventive approach in which, in a scenario as depicted in FIG. 9, the UEs 2021 and 2022 utilize their null-steering features to allow the reuse scheme of sub-bands in adjacent UEs, thereby allowing for more instances to realize the UL sub-band reusing scheme within the entire network. More specifically, each of the UEs 2021, 2022 employed its null-steering capabilities to generate the respective beam patterns 2081, 2082 such that the side-lobes 208b1, 208c2 of the respective UE beam patterns 2081, 2082 do not face each other as is indicated by the lines 11, 12. The null positions N1, N2 have been positioned in the respective beam patterns 2081, 2082 to face each other, thereby reducing the inter-UE interference caused by the neighboring UE” – See [0240]; A beam is replaced with null positions that steers energy away from transmit/receive beams being used by a neighbor UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim such that determining the transmit/receive beam pair to use comprises replacing, based on the signal quality, at least a transmit beam of the configured transmit/receive beam pair with a nullforming beam that steers energy away from at least the receive beam of the configured transmit/receive beam pair.  Motivation for doing so would be to reduce inter-UE interference caused by neighboring UEs (See Askar, [0240]).

Regarding Claim 15, Lim teaches the method of Claim 1.  Lim does not explicitly teach indicating, to a different node of the one or more other nodes, a capability to generate nullforming beams in one or more directions or to generate beams with specified null properties in one or more directions relative to directions with desirable signal energy; and receiving, from the different node and based on the capability, an indication to use the transmit/receive beam pair in communicating with the one or more other nodes.
However, Askar teaches indicating, to a different node of the one or more other nodes, a capability to generate nullforming beams in one or more directions or to generate beams with specified “In accordance with further embodiments regarding the above described null-steering, information about an inter-UE-interference channel among the respective UEs may be provided. More specifically, in accordance with embodiments placing a null towards another UE is based on knowledge about the inter-UE-interference channel. For example, in the absence of a direct communication channel among the UEs, the estimation of the inter-UE-interference channel may be communicated or transferred via the base station among the UEs. The estimation of the inter-UE-interference channel may be performed by the UEs themselves through listening to the interference channels, for example listening to pilots provided in the signal” – See [0285]; “Such interference may not allow for implementing the sub-band reusing scheme at the different UEs. Therefore, in accordance with this embodiment, null-steering capabilities, which may be available at the respective UEs, are employed to align the respective nulls on the beam patterns of neighboring UEs” – See [0239]; The nodes exchange interference information to indicate the null steering capability and perform communications on corresponding beam pairs while performing the null steering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to indicate, to a different node of the one or more other nodes, a capability to generate nullforming beams in one or more directions or to generate beams with specified null properties in one or more directions relative to directions with desirable signal energy and receive, from the different node and based on the capability, an indication to use the transmit/receive beam pair in communicating with the one or more other nodes for the same reasons as those given with respect to Claim 9.

Claim 25 is rejected based on reasoning similar to Claim 9.

Claims 10-13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0083679) in view of Zhou et al. (US 2019/0200337).

Regarding Claim 10, Lim teaches the method of Claim 1.  Lim does not explicitly teach receiving, from a different node of the one or more other nodes, an indication of a different transmit/receive beam pair to use in communicating with the one or more other nodes; and indicating, to the different node of the one or more other nodes, based on the measured signal quality associated with the different transmit/receive beam pair, not to use the different transmit/receive beam pair.
However, Zhou teaches receiving, from a different node of the one or more other nodes, an indication of a different transmit/receive beam pair to use in communicating with the one or more other nodes and indicating, to the different node of the one or more other nodes, based on the measured signal quality associated with the different transmit/receive beam pair, not to use the different transmit/receive beam pair (“As shown by reference number 810, the transmitter 305 may transmit, and the receiver 310 may receive, a beam switch command for the first link. As shown, the beam switch command may be communicated via the first link or the second link. In some aspects, the transmitter 305 and the receiver 310 may be communicating via a first beam pair (e.g., the first beam pair may be active), and the beam switch command may include a command to switch away from the first beam pair” – See [0122]; “In some aspects, the beam switch command may identify a second beam pair” – See [0123]; “As shown by reference number 815, the receiver 310 may determine that the second beam pair is not to be used to communicate with the transmitter 305 (e.g., is not to be activated). For example, the receiver 310 may determine that the second beam pair is associated with a beam parameter (e.g., RSRP, RSRQ, RSSI, SINR, and/or the like) that does not satisfy a threshold” – See [0124]; “As shown by reference number 820, the transmitter 305 and the receiver 310 may negotiate use of a third beam pair that is to be activated. As shown, one or more communications associated with the negotiation may be communicated via the first link or the second link” – See [0125]; Receiver 310 receives an indication of a second beam pair (different beam pair) and indicates to transmitter 305 not to use the second/different beam pair and to use a third beam pair instead, wherein the indication is based on a signal quality of the second/different beam pair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include receiving, from a different node of the one or more other nodes, an indication of a different transmit/receive beam pair to use in communicating with the one or more other nodes and indicating, to the different node of the one or more other nodes, based on the measured signal quality associated with the different transmit/receive beam pair, not to use the different transmit/receive beam pair.  Motivation for doing so would be to enable the devices to negotiate which beam pair will be used (See Zhou, [0125]).

Regarding Claim 11, Lim in view of Zhou teaches the method of Claim 10.  Zhou further teaches that indicating not to use the different transmit/receive beam pair comprises at least one of requesting a new transmit/receive beam pair or indicating to use the transmit/receive beam pair determined based at least in part on a list of transmit/receive beam pairs (“As shown by reference number 820, the transmitter 305 and the receiver 310 may negotiate use of a third beam pair that is to be activated. As shown, one or more communications associated with the negotiation may be communicated via the first link or the second link” – See [0125]; “As shown by reference number 825, the transmitter 305 and the receiver 310 may perform a beam switch procedure to switch to the third beam pair (e.g., from the first beam pair to the third beam pair) on the first link based at least in part on determining that the second beam pair is not to be used, receiving the indication that the second beam pair is not to be used, and/or negotiating use of the third beam pair” – See [0129]; The beam pair determination is based on a 

Regarding Claim 12, Lim teaches the method of Claim 1.  Lim does not explicitly teach indicating, to a different node of the one or more other nodes, at least a portion of information from a list of transmit/receive beam pairs including indications of whether each of the transmit/receive beam pairs are to be avoided or not to be avoided; and receiving, from the different node and based on at least the portion of information, an indication to use the transmit/receive beam pair in communicating with the one or more other nodes.
However, Zhou teaches indicating, to a different node of the one or more other nodes, at least a portion of information from a list of transmit/receive beam pairs including indications of whether each of the transmit/receive beam pairs are to be avoided or not to be avoided; and receiving, from the different node and based on at least the portion of information, an indication to use the transmit/receive beam pair in communicating with the one or more other nodes (“As shown by reference number 810, the transmitter 305 may transmit, and the receiver 310 may receive, a beam switch command for the first link. As shown, the beam switch command may be communicated via the first link or the second link. In some aspects, the transmitter 305 and the receiver 310 may be communicating via a first beam pair (e.g., the first beam pair may be active), and the beam switch command may include a command to switch away from the first beam pair” – See [0122]; “As shown by reference number 820, the transmitter 305 and the receiver 310 may negotiate use of a third beam pair that is to be activated. As shown, one or more communications associated with the negotiation may be communicated via the first link or the second link. In some aspects, the beam switch command may identify a plurality of candidate beams, which may include the second beam pair, the third beam pair, and/or the like. In this case, the receiver 310 may determine that the second beam pair is not to be used based on the latest measurement (e.g., based at least in part on a beam parameter of the second beam pair failing to satisfy a threshold), and may determine that the third beam pair is to be used (e.g., based at least in part on a beam parameter of the third beam pair satisfying a threshold)” – See [0125]; Transmitter 305 indicates to receiver 310 a first beam pair (which is a portion of a list of beam pairs) to switch away from (avoid).  The transmitter 305 receives, from the receiver 310, an indication of a third beam pair to use for communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to indicate, to a different node of the one or more other nodes, at least a portion of information from a list of transmit/receive beam pairs including indications of whether each of the transmit/receive beam pairs are to be avoided or not to be avoided and receive, from the different node and based on at least the portion of information, an indication to use the transmit/receive beam pair in communicating with the one or more other nodes for the same reasons as those given with respect to Claim 10.

Regarding Claim 13, Lim teaches the method of Claim 1.  Lim does not explicitly teach receiving, from a different node of the one or more other nodes, information regarding transmit/receive beam pairs to be avoided or not to be avoided at the different node, wherein determining the transmit/receive beam pair to use is additionally based on the information; and transmitting, to the different node, an indication to use the transmit/receive beam pair in communicating with the node.
However, Zhou teaches receiving, from a different node of the one or more other nodes, information regarding transmit/receive beam pairs to be avoided or not to be avoided at the different node, wherein determining the transmit/receive beam pair to use is additionally based on the information; and transmitting, to the different node, an indication to use the transmit/receive beam pair in communicating with the node (“As shown by reference number 810, the transmitter 305 may transmit, and the receiver 310 may receive, a beam switch command for the first link. As shown, the beam switch command may be communicated via the first link or the second link. In some aspects, the transmitter 305 and the receiver 310 may be communicating via a first beam pair (e.g., the first beam pair may be active), and the beam switch command may include a command to switch away from the first beam pair” – See [0122]; “As shown by reference number 820, the transmitter 305 and the receiver 310 may negotiate use of a third beam pair that is to be activated. As shown, one or more communications associated with the negotiation may be communicated via the first link or the second link. In some aspects, the beam switch command may identify a plurality of candidate beams, which may include the second beam pair, the third beam pair, and/or the like. In this case, the receiver 310 may determine that the second beam pair is not to be used based on the latest measurement (e.g., based at least in part on a beam parameter of the second beam pair failing to satisfy a threshold), and may determine that the third beam pair is to be used (e.g., based at least in part on a beam parameter of the third beam pair satisfying a threshold)” – See [0125]; Receiver 310 receives, from transmitter 305, information indicating to switch away from (avoid) a first beam pair.  The receiver 310 transmits, to the transmitter 305, an indication to use a third beam pair for communications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to receive, from a different node of the one or more other nodes, information regarding transmit/receive beam pairs to be avoided or not to be avoided at the different node, wherein determining the transmit/receive beam pair to use is additionally based on the information and transmit, to the different node, an indication to use the transmit/receive beam pair in communicating with the node for the same reasons as those given with respect to Claim 10.

Claim 26 is rejected based on reasoning similar to Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478